Citation Nr: 0022478	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-13 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Propriety of the original noncompensable evaluation 
assigned to a left thigh injury with retained foreign body.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for ear trouble with 
earaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1995, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
earaches, and ear trouble, and awarded service connection for 
a left thigh injury with retained foreign body, assigning a 
noncompensable rating thereto.  The veteran subsequently 
perfected an appeal of that decision, disagreeing with the 
assigned evaluation and denials.


REMAND

In September 1997, the veteran submitted a statement on a VA 
Form 9, requesting a personal hearing before a member of the 
Board of Veteran's Appeals (Board) at the RO.  No action was 
taken on this request by the RO.  In March 2000, the Board 
sent the veteran a letter requesting clarification as to 
whether the veteran still desired such a hearing.  The letter 
stated that if the veteran failed to respond the Board would 
assume he still desired a hearing.  No response has been 
received from the veteran.

Therefore, because no such hearing has been held, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




